Citation Nr: 0206294	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  96-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for right ankle synovitis with degenerative joint 
disease, history of sprains, and ligamentous laxity.  

2.  Entitlement to an initial compensable disability rating 
from June 1, 1995 and a disability rating greater than 10 
percent from December 3, 1998 for left ankle chip fracture of 
the medial malleolus with synovitis and ligamentous laxity.  

3.  Entitlement to an initial compensable disability rating 
for hypertension.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1980 to May 1995.  
He also had approximately 15 prior years of National Guard 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The case returns to the Board following a remand to the RO in 
October 1998.  

The Board notes that the veteran's appeal originally included 
issues of service connection for chest pain and knee and foot 
disorders, as well as claims for increased ratings for 
hemorrhoids and a lumbar spine disorder.  In an October 2000 
rating action, the RO granted service connection for a 
gastrointestinal disorder (claimed as chest pain) and 
increased the disability evaluations for hemorrhoids and a 
lumbar spine disorder to the maximum rating available under 
the appropriate respective diagnostic codes.  In a December 
2001 rating decision, the RO granted service connection for 
disorders of the bilateral knees and bilateral feet.  The RO 
advised the veteran that each action constituted a complete 
grant of benefits on appeal.  Correspondence from the veteran 
received in April 2002 on a VA Form 9, Appeal to Board of 
Veterans' Appeals, addressed only the claims concerning the 
ankles and hypertension.  Accordingly, the remaining issues 
before the Board are as set forth above.  



REMAND

The veteran and his spouse testified at a Travel Board 
hearing in June 1998.  In October 1998, the Board remanded 
the case to the RO for completion of additional development 
with respect to the issues of increased disability ratings 
for the bilateral ankles and hypertension, each evaluated as 
noncompensable (0 percent disabling) at that time.  In a 
November 2000 rating action, the RO increased the rating for 
each ankle disability to 10 percent, but continued the 
noncompensable evaluation for hypertension.  The veteran 
submitted a VA Form 9 in April 2002, expressing his continued 
disagreement with the evaluations assigned.  He also 
requested another Travel Board hearing at that time.  See 
38 C.F.R. § 20.703 (2001).  The Board notes that the veteran 
has not had the opportunity to be heard with respect to 
evidence developed after the October 1998 remand.  Thus, in 
the interests of preserving his due process rights, a remand 
is required so that the RO may arrange for a Travel Board 
hearing.      

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran to 
appear for a Travel Board hearing at the 
RO.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

